*765Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered July 19, 2012, which granted the motion of individual defendants Chris Brown, Julio Marquez and Javier Saade to dismiss the complaint as against them, unanimously affirmed, without costs.
In this action to recover legal fees for services rendered to the corporate defendant, the motion court properly dismissed the fraudulent inducement cause of action asserted against the individual defendants. Plaintiff law firm claims that the individual defendants induced it to provide legal services by falsely promising to pay for past services rendered as well as future services to be provided in connection with an action that was pending in federal court. This alleged promise is not collateral to the contract for legal services entered into between plaintiff and the corporate defendant. Rather, the promise concerns the corporate defendant’s performance of the contract itself. Accordingly, the fraud claim against the individual defendants is duplicative of the breach of contract claim asserted against the corporation (see Fairway Prime Estate Mgt., LLC v First Am. Intl. Bank, 99 AD3d 554, 557 [1st Dept 2012]). Plaintiff does not contend that the individual defendants were parties to the legal services contract.
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Sweeny, J.P, DeGrasse, ManzanetDaniels and Clark, JJ.